Citation Nr: 0734161	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  03-19 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) with 
respect to a June 13, 2002 rating decision that denied 
entitlement to special monthly compensation.

2.  Entitlement to special monthly compensation based on the 
need of aid and attendance of another.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from February 1957 to 
November 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim for special 
monthly compensation based on the need of aid and attendance 
of another.  In the veteran's notice of disagreement, which 
was received by VA in July 2002, he asserted an additional 
claim of CUE with respect to the June 2002 rating decision.  
A statement of the case addressing the denial of special 
monthly compensation was furnished in May 2003 and the 
appellant filed a timely substantive appeal of this issue in 
July 2003.  A statement of the case addressing the CUE claim 
was sent to the veteran in July 2004 and he subsequently 
filed a substantive appeal of this issue in August 2004.

In a letter received by VA in July 2003, the veteran's 
private treating physician, Dr. A.P., presented statements 
indicating that the veteran was also claiming entitlement to 
service connection for obesity with associated cardiovascular 
disease and hypertension as secondary to a sedentary 
lifestyle imposed by his service-connected orthopedic 
disabilities.  As this issue has not been adjudicated, it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  At a hearing before the Board in August 2007, prior to 
the promulgation of a decision in the appeal regarding 
whether there was CUE with respect to a June 13, 2002 rating 
decision that denied entitlement to special monthly 
compensation, the Board received express notification from 
the appellant that a withdrawal of this appeal was requested.

2.  The medical evidence of record objectively demonstrates 
that the veteran is in the need of regular aid and attendance 
by reason of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria have been met for withdrawal of a 
substantive appeal regarding a claim of CUE with respect to a 
June 13, 2002 rating decision that denied entitlement to 
special monthly compensation.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

2.  The requirements for special monthly compensation based 
on the need for regular aid and attendance have been met.  38 
U.S.C.A. §§ 1114, 5107(b) (West 2002); 38 C.F.R. §§ 3.350, 
3.352, 4.3 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

VA has a duty to notify and assist the veteran with his claim 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  VA has a duty to 
notify the veteran and his representative of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2007).  VA also has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  
As will be further discussed below, because the appeal 
regarding the CUE claim has been withdrawn by the appellant, 
and because the SMC claim is being granted in full, the 
notification and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 are deemed to have been 
satisfied without error prejudicial to the veteran's claims.

(a.)  Factual background and analysis: Whether there was 
clear and unmistakable error (CUE) with respect to a June 13, 
2002 rating decision that denied entitlement to special 
monthly compensation.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  At an RO hearing 
conducted in August 2007 before the undersigned traveling 
Acting Veterans Law Judge, the appellant has expressly 
withdrawn his appeal regarding CUE with respect to a June 13, 
2002 rating decision that denied entitlement to special 
monthly compensation.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration with regard 
to this specific matter.  Accordingly, the Board does not 
have jurisdiction to review the appeal in this regard, and it 
is dismissed.

(b.)  Factual background and analysis: Entitlement to special 
monthly compensation based on the need of aid and attendance 
of another.

The veteran is claiming entitlement to special monthly 
compensation (SMC) due to the need for regular aid and 
attendance.  His claim was received in May 2002.

The Board notes that SMC is a special statutory award, in 
addition to awards based on the schedular evaluations 
provided by the diagnostic codes in VA's rating schedule.  
Claims for SMC, other than those pertaining to one-time 
awards and an annual clothing allowance, are governed by 38 
U.S.C.A. § 1114 (k) through (s) (West 2002) and 38 C.F.R. §§ 
3.350 and 3.352 (2007).

As pertinent to the veteran's claim here, SMC is payable at a 
specified rate if the veteran, as the result of service-
connected disability, is permanently bedridden or so helpless 
as to be in need of regular aid and attendance.  38 U.S.C.A. 
§ 1114(l) (West 2002), 38 C.F.R. § 3.350(b) (2007).

The criteria for consideration in determining the need for 
regular aid and attendance are set forth at 38 C.F.R. § 
3.352(a) as follows: inability of claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of claimant to 
feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
or her daily environment.  "Bedridden" will be a proper basis 
for the determination.

As further indicated at 38 C.F.R. § 3.352(a), a veteran will 
be found to be bedridden if the condition actually requires 
that he remain in bed, but not if he voluntarily stays in bed 
or if a physician merely recommends bed rest.  It is not 
required that all of the disabling conditions enumerated in 
this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.

At the outset, the Board notes that the veteran is service-
connected for postoperative residuals of torn cartilage and 
ligaments of the left knee with arthritis and limb shortening 
(currently evaluated as 40 percent disabling), limitation of 
motion of the cervical spine with degenerative changes 
(currently evaluated as 20 percent disabling), limitation of 
motion of the lumbar spine with degenerative changes 
(currently evaluated as 20 percent disabling), nerve damage 
to the left lower extremity (currently evaluated as 10 
percent disabling), residuals of nerve damage to the left 
upper extremity (currently evaluated as 10 percent 
disabling), a right hip disability (currently evaluated as 
noncompensably disabling), and degenerative changes of the 
right knee (currently evaluated as noncompensably disabling).  
The aforementioned disabilities have a combined rating of 70 
percent and the veteran has had a total rating for individual 
unemployability due to his service-connected disabilities 
(TDIU) in effect since February 1997.  He thus meets the 
basic criteria for eligibility for SMC.

The Board has reviewed the competent evidence of record and 
finds that it supports a grant of SMC based on aid and 
attendance.  Although a May 2002 aid and attendance 
examination conducted by VA did not, at the time, objectively 
demonstrate that the veteran's service-connected disabilities 
caused him to require the aid and attendance of another 
person to perform his usual self-care functions, subsequent 
clinical determinations addressing the same question show 
otherwise.  

Specifically, the veteran's private physician, Dr. A.P., 
reported in a July 2003 letter that the veteran met (if not 
exceeded) the criteria for being deemed to need regular aid 
and attendance.  Dr. A.P. determined that the veteran's 
service-connected orthopedic disabilities prevented him from 
dressing unassisted, bathing unassisted, using the toilet 
unassisted, and walking in and out of his home unassisted.  
The veteran was deemed to have been able to feed himself 
unassisted.  (At an August 2007 hearing before the Board, 
however, the veteran and his spouse indicated that the 
veteran, in fact, required assistance in feeding himself as 
he was unable to cut his own food and could only eat using a 
spoon.)  Dr. A.P. noted that the veteran needed to use 
crutches and a motorized scooter to transport himself.  No 
improvement of his condition was anticipated.   

The report of an August 2003 VA aid and attendance 
examination also shows that the examining physician, after 
having physically evaluated the veteran, expressed the 
opinion that based on the clinical findings obtained, "the 
(veteran) certainly meets (the) criteria for aid and 
attendance (as a result of his (service-connected) 
disabilities)."  The VA examiner felt, however, that the 
veteran was not housebound "even though it is extremely 
laborious and time-intensive for him to leave home."

Although the May 2002 VA examination did not fully 
demonstrate the veteran's need for regular aid and 
attendance, it did establish that the veteran was severely 
restricted in his abilities to perform many of his regular 
activities of daily living, and subsequent examinations 
conducted by his private physician in July 2003 and VA in 
August 2003 ultimately confirm as a factual matter that the 
veteran needed regular aid and attendance to compensate for 
restrictions imposed on his physical activities due to his 
service-connected orthopedic disabilities.  Therefore, 
resolving all doubt in favor of the veteran's claim, the 
Board concludes that the weight of the competent medical 
evidence supports a grant of SMC based on the need for 
regular aid and attendance, based on the foregoing discussion 
of the evidence.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 4.3 (2007); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  This grant is subject to the applicable laws 
and regulations that govern awards of VA compensation.  See 
38 C.F.R. § 3.400 (2007).


ORDER

The appeal regarding CUE with respect to a June 13, 2002 
rating decision that denied entitlement to special monthly 
compensation is dismissed.

Special monthly compensation based on the need of aid and 
attendance of another is granted.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


